UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21873 AMERICAN VANTAGE COMPANIES (Exact name of Registrant as specified in Charter) P.O. Box 81920, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) JAY H. BROWN, 520 S. FOURTH ST., LAS VEGAS, NV89101 (Name and address of Agent for Service) Registrant’s telephone number, including area code:(702)227-9800 Date of fiscal year end:December 31, 2009 Date of reporting period:September 30, 2009 Item 1.Schedule of Investments. Industry/ Number Percentage of Ticker/ of Value at investments at Name of unaffiliated user Title of issue CUSIP Shares September 30, 2009 September 30, 2009 Common stock: Candidates on Demand Common stock Temp. placement/ $ % Group, Inc. recruitment Genius Products, Inc. Common stock GNPR.PK % Other Common stock - - % Preferred stock: Federated Premier Intermediate Municipal Income Fund Moodys: AAA Series A 31423M204 9 % Paine Webber Premium Municipal IncomeMoody's and S&P: AAA Series B 69574F305 11 % % Warrants: Genius Products, Inc. $1,280 Warrants GNPR.PK - % Genius Products, Inc. $1,390 Warrants - % - % Other: Border Grill Las Vegas, LLC Member shares Restaurant % $ % Page 2 Item 2.Controls and Procedures. (a)The Company maintains disclosure controls and procedures (as such term is defined in Rule 31a-3(c) promulgated under the Investment Company Act of 1940 (the “Act”)) that are designed to ensure that information required to be disclosed in its reports filed pursuant to the Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s (the “SEC”) rules and forms, and that such information is accumulated and communicated to the investment company’s management, including its certifying officers, to allow timely decisions regarding required disclosure. An evaluation was performed, as of September 30, 2009, under the supervision and with the participation of the Company’s management, including its President and Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures, as defined in Rule 30a-3(c) promulgated under the Act and Rules 13a-15(b) or 15d-15(b) promulgated under the Securities Exchange Act of 1934.Based on such evaluation, the Company’s management concluded that the Company’s disclosure controls and procedures were effective to ensure that information the Company is required to disclose in reports that the Company’s files or submits under the Act are recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the President and Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. (b)There has been no change in the Company’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal controls over financial reporting. Item 3.Exhibits. (a) Exhibits Certification of Ronald J. Tassinari pursuant to Investment Company Act Rule 30a-2(a)** Certification of Anna M. Morrison pursuant to Investment Company Act Rule 30a-2(a)** ** Filed herewith Page 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN VANTAGE COMPANIES Date: October 7, 2009 By: /s/Ronald J. Tassinari Ronald J. Tassinari, Chairman, President and Chief Executive Officer (Principal Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Date: October 7, 2009 By: /s/Ronald J. Tassinari Ronald J. Tassinari, Chairman, President and Chief Executive Officer (Principal Executive Officer) Date: October 7, 2009 By: /s/Anna M. Morrison Anna M. Morrison, Chief Financial Officer (Principal Financial Officer) Page 4
